The State of TexasAppellee




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    February 25, 2014

                                  No. 04-14-00039-CR

                                 James FERNANDEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 12716-CR
                      Honorable Stephen B. Ables, Judge Presiding


                                     ORDER
    The court reporter’s motion for extension of time to file the reporter’s record is
GRANTED. Time is extended to April 30, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court